Citation Nr: 1142731	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  02-03 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine. 

2.  Entitlement to an effective date earlier than May 25, 2000, for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which, in part, granted service connection for tinnitus effective May 25, 2000, and denied service connection for arthritis of the lumbar spine.  

In June 2008, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

In October 2008 the Board rendered a decision on the Veteran's claims.  In January 2011 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case with respect to the two issues indicated above.  

The Veteran continues to submit numerous documents which he believes are relevant to the issues on appeal.  Most of these are additional arguments, or copies of documents previously submitted on numerous occasions; they add little if any relevant evidence to the file.  In November 2011, the Veteran's representative waived consideration of all of the "new" evidence by the agency of original jurisdiction. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of, any lumbar spine disability during service; the March 1968 separation examination report indicates that the Veteran's spine was normal; the 2007 VA examination concluded that the Veteran's spine disability was not related to service.

2.  Degenerative joint disease of the lumbar spine did not begin in service or within one year of separation from service. 

3.  There is no credible evidence which relates any current lumbar spine disability to active service; the 2000 VA letter from Dr. Horvath is nothing more than a recitation of what the Veteran reported; the 2005 letter from Dr. Horvath provides no rationale whatsoever.

4.  The earliest document in the claims file that may be accepted as a claim for service connection for tinnitus is a letter which was received by the RO on May 25, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).  

2.  The criteria for an effective date earlier than May 25, 2000, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice in a letter dated December 2003.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  A November 2006 letter substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Notice was not provided prior to the initial adjudication.  Nevertheless, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in several supplemental statements of the case, following the provision of notice.  The claimant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  At the June 2008 hearing before the undersigned Veterans Law Judge, the Veteran specifically waived any error in the content or timing of the notice.  He also did not pursue action related to any error in content or timing of the notice before the Court.  

With respect to the claim for an earlier effective date for service connection for tinnitus, the appeal was taken from the initial grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and a disability rating and effective date were assigned, section 5103(a) notice was no longer required.

VA has obtained service personnel records; service treatment records; VA medical records; VA examination reports; non-VA medical records; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection

The Veteran served in combat in Vietnam and was awarded the Bronze Star Medal with V device. He claims entitlement to service connection for degenerative joint disease of the lumbar spine.  He alleges that that he sustained an injury to his back during the massive explosions he was subjected to in combat, and that the explosion was so severe that it almost severed his spine and almost rendered him paralyzed.  He also claims to have injured his back while carrying wounded soldiers as a medic.  He further stated that, being a medic, he medicated himself, and did not report injuries or complaints of pain to service medical personnel, except that he sought treatment for a shoulder bruise. 

In March 1968, separation examination of the Veteran was conducted.  On the report of medical history he reported that he sustained a bruise to his right shoulder in November 1967.  He specifically did not report any history of spine or other musculoskeletal injuries.  Clinical evaluation revealed that the Veteran's spine was "normal" with no abnormalities noted by the examining physician.  

While the Veteran submitted a copy of a 1969 VA dental note in support of his claim; it merely indicates that the Veteran alleged "trauma" with respect to a dental claim, not a back disability.  

In October 1984 a VA Compensation and Pension examination of the Veteran was conducted.  He reported that his low back and left shoulder hurt, and that the problem was of recent origin.  Orthopedic examination was negative for any findings of a musculoskeletal disability. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, degenerative joint disease, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The evidence reflects the presence of a current low back disability as evidenced by diagnosis of lumbar spine degenerative joint disease on a December 2007 VA Compensation and Pension examination report.  The pivotal question is whether this disability is related to service. 

The Veteran asserts that this disability is a result of injuries sustained in massive explosions during combat in Vietnam, or from the strain of carrying wounded soldiers during his duties as a medic.  Again, on separation examination in March 1968 and VA examination in October 1984, the Veteran failed to report, and medical personnel failed to discover, any low back symptoms or residuals of any such injuries.  

The Veteran is a combat veteran and was awarded the Bronze Star Medal with V device.  He is entitled to the application of 38 U.S.C.A. § 1154(b), which provides the following: 

The Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

The Board accepts as fact that the Veteran was exposed to explosions and assisted wounded soldiers as such is consistent with the circumstances, conditions, or hardships of his service as a medic in Vietnam.

Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392   (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.   

For service connection to be established there must still be either a continuity of symptomatology or medical evidence that relates a current disability condition to service.  See Savage v. Gober, 10 Vet. App. 488, 495-98   (1997). 

In December 2007 a VA Compensation and Pension examination of the Veteran was conducted.  The examining VA physician reviewed the claims file and opined that that it was less likely as not that the Veteran's current degenerative joint disease of the lumbar spine was the result of service, including the Veteran's reported injury from in-service explosions in Vietnam.  

The examiner stated that it was most likely related to the aging process and genetic predisposition; there is no evidence of the onset of a chronic spinal condition immediately following discharge; that the first documentation of a spinal condition was in the 1990s; and that the Veteran was involved in several post-service automobile accidents indicating minor problems but no documentation was available.  The Court held that this examination was adequate.  

The Veteran has also stated that his medical records, particularly X-ray studies, contained in the claims file will demonstrate that he suffers from musculoskeletal injuries, especially his spinal injuries, which should have already caused him paralysis and death.  These records, however, show nothing more than minor degenerative joint disease and minor symptomatology.  For example, an August 1990 lumbar spine X-ray noted minimal lipping of L4, with no recent fracture or acute boney pathology.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran may be considered in assessing credibility.  Caluza v. Brown, 7 Vet. App. 498, 511   (1995).

The Board does not find the Veteran's assertions of a continuity of symptomatology to be credible.  They are directly contradicted by his own report of a lack of back symptoms on his separation examination medical history; by the lack of any findings of any back disability on separation examination; by the lack of evidence of any complaints of back pain for decades after service; by the VA examination report in October 1984 in which he reported that his low back and left shoulder hurt, and that the problems were of recent origin.  

To the extent the Veteran contends his current degenerative joint disease of the lumbar spine is related to his military service, he is not competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (lay persons without medical training are not competent to comment on medical matters such as diagnosis and etiology); see also 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  See also, Barr v. Nicholson, 21 Vet. App. 303   (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The record simply does not support a conclusion that the Veteran's history of limited medical training as an Army medic renders him competent to provide an opinion as to the etiology of the degenerative joint disease of his lumbar spine, a disability which requires x-ray examination to identify and diagnose.  

The Veteran contends that several VA physicians have entered their opinions in his medical records that these conditions are due to service.  

The only relevant notations by VA treating physicians merely refer to the Veteran's statements that these conditions had their onset in service.  A bare transcription of a lay history, unenhanced by any additional medical comment, is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

There is, in fact, no credible evidence linking the Veteran's current degenerative joint disease of the lumbar spine to military service.  

The Board will, however, address two specific medical statements, as directed by the Court.  

First, there is a 10 page statement dated October 2000 submitted on the Veteran's behalf by Dr. Horvath, a psychiatrist, who was the Chief of Staff at the Houston, VA Medical Center (VAMC).  This statement was submitted with respect to the Veteran's claim for service connection or posttraumatic stress disorder (PTSD) which was pending at that time.  One part of this statement indicates that starting "in the early 90's he [the Veteran] adds degenerative spinal arthritis and problems with his knees and ankles to the list he attributes to his service . . ."  This is no more than a bare transcription of a lay medical history provided by the Veteran, unenhanced by any additional medical comment.  This is not a credible medical opinion linking the Veteran's alleged complaints of back pain to service.  The statement then notes that that x-ray examination of the Veteran identified minimal arthritis in the Veteran's lumbar spine in 1990, which is over three decades after he separated from service.  The rest of the document addresses the Veteran's psychiatric claims.  There is no indication that Dr. Horvath physically examined the Veteran or reviewed any orthopedic medical records other than the 1990 x-ray report.  Accordingly, this recitation of history provided by the Veteran is not transformed into competent medical evidence merely because Dr. Horvath transcribed it into a report about the Veteran's psychiatric disability.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Second, there is another letter submitted by Dr. Horvath dated August 2005.  The primary purpose of this letter was, again, to provide evidence related to the Veteran's PTSD claim, and his claim for unemployability.  This letter states, in pertinent part, that the Veteran has "both hearing loss and spinal osteoarthritis very likely associated with blast injuries he received during intense shelling of his base in Vietnam."  While this is clearly an opinion, and is not indicated to be a mere recitation of the Veteran's report, it has no probative value as there is no indication that any medical evidence of record related to orthopedic disabilities was reviewed; there is no indication that he conducted an orthopedic examination of the Veteran; nor was any rationale for his conclusory statement provided.   

A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999). 

While the Veteran has submitted a July 2010 VA primary care treatment note in support of this claim, such indicates that the Veteran requested a medical opinion regarding recent imaging studies of his neck, shoulders, ankles, and knees.  The Veteran reported having a traumatic brain injury secondary to a blast in service.  The physician indicated "it is possible his injuries were sustained while on active duty."  There is no evidence of traumatic brain injury, no evidence of any injury to the areas indicated in the service medical records.  This opinion does not address the claimed lumbar spine disability.  It is simply not probative.  Reonal v. Brown, 5 Vet. App. 458, 461   (1993).

The Veteran reports a back injury during combat in service and that he has had symptoms related to his low back ever since.  The service treatment records are negative for complaints of, or treatment for, back pain during service.  There is no medical evidence confirming a back injury during service; the Veteran did not report any back symptoms on separation examination medical history and none were found; his spine was normal on separation examination.  A 1984 VA examination, some 18 years post-service, indicates a recent onset of back pain.  To the extent that there are VA medical opinions of record that relate the Veteran's current low back disability to injuries during service, they are not probative; either being mere transcriptions of the Veteran's allegations, or mere speculation with no supporting  rationale.  The only credible medical opinion of record, the 2007 VA examination report that the court has already determined to be adequate, clearly states that the current low back disability is not related to service and provides a cogent rationale for that conclusion.  

The preponderance of the evidence is against the claim for service connection for degenerative joint disease of the lumbar spine; there is no doubt to be resolved; and service connection is not warranted. 

III.  Earlier Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155.

The Veteran submitted a letter which was received by VA in May 1984.  This letter stated "would like to get my hearing connected."  This was construed as an informal claim for service connection for hearing loss.  As a result of the Veteran's claims a series of VA examinations of the Veteran were conducted in September and October 1984.  A September 1984 VA audiology evaluation noted the presence of hearing loss, but there was no indication of tinnitus on the examination report.  In October 1984 otolaryngology (ENT) examination was conducted.  The Veteran was noted to be 38 years old "with tinnitus and hearing loss in his right ear since 1967 or 1968, when he was exposed to excessive load noises in Vietnam."  After full examination and review of the audiology report the diagnosis was merely sensorineural hearing loss secondary to noise exposure.  No diagnosis of tinnitus was made.  An October 1984 VA Agent Orange examination report noted complaints of tinnitus and hearing loss in the history section.  

A private audiology report dated April 1985 indicated a history of noise exposure and tinnitus.  The attached ENT treatment note only indicates a diagnosis of sensorineural hearing loss.  These reports were received by VA in January 1986.  

A January 1988 Board decision granted service connection for left ear hearing loss and denied service connection for right ear hearing loss.  

Subsequently, the Veteran submitted an August 1993 letter which in pertinent part asked for "reevaluation of hearing."  This letter discusses how the Veteran was still incarcerated in prison and that he believed an examination to evaluate his degree of service-connected hearing loss was warranted.  A December 1993 letter makes a similar assertion, that a physician had recommended yearly hearing tests.  

A September 1998 letter from the Veteran, in pertinent part, asks for reexamination and reevaluation and mentions that "2 prison doctors have confirmed my hearing loss."  

A September 1999 letter from the Veteran, in pertinent part, states that "at present I suffer from a loss of hearing (high frequency hearing loss in both ears - - just found out my left ear drum is long gone)."  Again this letter refers to hearing loss and appears to be an attempt to obtain reexamination for an increased disability rating for his service-connected left ear or to reopen his claim for service connection for a right ear.  

Finally, the Veteran submitted a letter which was received by VA on May 25, 2000.  This letter stated, in the pertinent part, that "I also respectfully request a proper medical evaluation of my hearing loss / tinnitus claim . . ."  The RO treated this as a claim for service connection for tinnitus.  Ultimately upon the grant of service connection, the effective date of May 25, 2000 was assigned.  

VA is required to look to all communications from the appellant which may be interpreted as applications or claims, both formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for an increased disability rating or to reopen a claim.  See 38 C.F.R. § 3.157.  However, the present issue involves the assignment of an effective date for the grant of service connection.  

That the Veteran reported symptoms of tinnitus on some VA and some private examinations prior to May 25, 2000 does not make those documents claims.  Moreover, review of those documents indicates reports of tinnitus, but no actual diagnoses of the disability by medical professionals.  Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  Nor does the "mere presence" of a diagnosis of a specific disorder in a VA medical report establish an intent on the part of the veteran to seek service connection for that disorder.  See Brannon, 12 Vet. App. at 35. 

The earliest document in the claims file that may be accepted as a claim for service connection for tinnitus is the letter received by VA on May 25, 2000.  This is simply the only document that can be construed as a claim for service connection for tinnitus.  There is no other evidence of the Veteran having filed a claim for service connection for tinnitus with VA at any point prior to that date.  Prior to this there is no communication from the Veteran to VA which expresses a desire to file a claim for service connection for tinnitus.  Nor, have the Veteran or his representative pointed to any such communication received by the RO prior to May 25, 2000.

Thus, May 25, 2000 is the proper effective date for the grant of service connection for tinnitus.  The preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Entitlement to service connection for degenerative joint disease of lumbar spine is denied. 

An effective date earlier than May 25, 2000, for the grant of service connection for tinnitus is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


